Title: John Adams to Abigail Adams, 12 April 1776
From: Adams, John
To: Adams, Abigail


     
      
       April 12. 1776
      
     
     Inclose a few Sheets of Paper, and will send more as fast as Opportunities present.
     Chesterfields Letters are a chequered sett. You would not choose to have them in your Library, they are like Congreeves Plays, stained with libertine Morals and base Principles.
     
     You will see by the Papers, the News, the Speculations and the Political Plans of the Day.
     The Ports are opened wide enough at last, and Privateers are allowed to prey upon British Trade. This is not Independency you know.—What is? Why Government in every Colony, a Confederation among them all, and Treaties with foreign Nations, to acknowledge Us a Sovereign State, and all that.—When these Things will be done, or any of them, Time must discover. Perhaps the Time is near, perhaps a great Way off.
    